Exhibit 10.1

 

AG&E HOLDINGS, INC.

 

RETENTION AGREEMENT

 

This AG&E Holdings, Inc. Retention Agreement (this "Agreement”), dated as of
February 20, 2015, is made between AG&E Holdings, Inc. (the "Company") and
Anthony Spier ("Executive").

 

1.     Grant of Transaction Bonus. The Company hereby grants Executive a
transaction bonus opportunity (the "Transaction Bonus") equal to $100,000, which
shall be payable to Executive as follows (each instance, a “Change in Control”):
(A) if there is the sale, lease, transfer, conveyance or other disposition, in
one transaction or a series of related transactions, of all or substantially all
of the assets of the Company and its subsidiaries, taken as a whole, then upon
the final liquidation payments made to the Company’s shareholders following the
Change in Control (the “Liquidation”) and (B) if there is the sale, transfer,
conveyance or other disposition, in one transaction or a series of related
transactions, of all of the outstanding equity securities, or the merger,
consolidation, recapitalization or reorganization of the Company with another
person, in each case under circumstances in which the holders of the voting
power of outstanding equity securities, immediately prior to such transaction,
are no longer, in the aggregate, the “beneficial owners” (as such term is
defined in Rule 13d-3 and Rule 13d-5 promulgated under the Securities Exchange
Act of 1934, as amended), directly or indirectly through one or more
intermediaries, of more than fifty percent (50%) of the voting power of the
outstanding equity securities of the surviving or resulting corporation or
acquirer, as the case may be, then upon consummation of the Change in Control.

 

2.      Liquidation Bonus. In addition to the Transaction Bonus, the Company
hereby grants Executive a Liquidation bonus opportunity (the "Liquidation
Bonus") equal to the lesser of $100,000 and 1% of the aggregate net cash
distributed to shareholders of the Company upon the Liquidation, which shall be
payable to Executive upon the Liquidation.

 

3.     Other Conditions. Executive will not be eligible to receive a Transaction
Bonus or a Liquidation Bonus if. Executive is not continuously employed by the
Company through the date of payment of the Transaction Bonus. To receive the
Transaction Bonus and the Liquidation Bonus, Executive must execute and return
to the Company, within the time frame designated by Company, an agreement
containing a general release and waiver of claims against the Company, its
affiliates and each of their respective officers, directors, members, managers,
partners and shareholders with respect to Executive’s employment, and other
customary terms (e.g., non-disparagement against the Company, confidentiality of
the agreement, etc.), in form and substance reasonably acceptable to the
Company.

 

4.     Transfer and Assignment. Neither the grant nor any right or privilege
under this Agreement may be transferred, assigned, pledged, or hypothecated to
any person or entity, nor be subject to the claim of any creditor of Executive
in any manner.

 

5.     Agreement Exempt from Code Section 409A. This Agreement is intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, as a
result of providing only for short-term deferrals as set forth in Treasury
Regulation § 1.409A-1(b)(4). Accordingly, payments hereunder will be made no
later than March 14 of the year immediately following the year in which the
Change of Control occurs.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Not a Contract for Employment or Service. This Agreement is not a promise
of continued employment or service and nothing herein gives Executive a right to
remain in the employ or service of the Company or any acquiror of the Company
nor does it affect the right of the Company or any acquiror of the Company to
terminate the employment or service of Executive at any time with or without
cause and with or without advance notice, subject to the terms of any employment
or service agreement that may exist between such person and the Company or any
acquiror of the Company. Executive is an employee at at-will.

 

7.     Tax Withholding. Payments under this Agreement may be subject to
applicable federal, state and local withholding taxes, FICA and similar charges
and the Company may deduct the amount thereof from any payments required under
this Agreement. Nevertheless, Executive remains ultimately responsible for the
payment of any and all taxes applicable to income or proceeds Executive may
receive or be deemed to have received under this Agreement, and Executive will
indemnify the Company for any liability as a result of any failure of Executive
to pay such taxes.

 

8.     Entire Agreement. This Agreement constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
Executive and the Company other than those as set forth or provided for herein.
This Agreement shall be binding upon, and inure to the benefit of, and be
enforceable by, the parties hereto and the Company’s successors and permitted
assigns. In the case of the Company, the successors and permitted assigns
hereunder shall include without limitation any successors in interest to the
stock or assets of the Company, whether by merger, sale, liquidation (including
successive mergers, sales or liquidations) or otherwise (each, a “Transfer”).
Before any Transfer, the Company shall confirm in writing (or by operation of
law) assignment and acceptance of its obligations hereunder by the successor in
interest.

 

9.     Governing Law. Any disputes arising under this Agreement will be governed
by and construed in accordance with the laws of the State of Illinois, without
giving effect to any conflict of laws principles (whether of the State of
Illinois or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than the State of Illinois.

 

10.     Confidentiality. The terms of this Agreement are confidential between
the Executive and the Company, and to the extent permitted by law, Executive
agrees not to disclose the terms of this Agreement to any party other than
Executive’s attorneys, accountants, and other professional advisors under a duty
of confidentiality except: (a) to the extent required by law; and (b) by the
Company to prospective investors, lenders or purchasers in connection with a
proposed merger, financing, or sale of the Company's business.

 

11.     Termination. This Agreement will expire on December 31, 2015 if no
Change in Control has taken place before such date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Retention Agreement as of the date first set forth above.

 

AG&E HOLDINGS, INC.

EXECUTIVE

 

 

   

 

           

By:

   

Sign: 

            Title:      Print:  

 

 

6112664.3

 